The defendant was tried upon an indictment and convicted of the offense of violating the prohibition law.
No error appears upon the record proper; and we are without authority to consider the purported bill of exceptions, as it affirmatively appears that the judge who tried this case has not indorsed thereon the true date upon which the alleged bill of exceptions was presented to him. In the absence of such indorsement, there is in fact no bill of exceptions. Box et al. v. Southern Railway Co., 184 Ala. 598, 64 So. 69.
The submission of this cause was had without a formal motion to strike the bill of exceptions, but it is insisted by brief of the Attorney General that the purported bill of exceptions be stricken. The seasonable presentation of the bill, to be evidenced by the bill itself, is a jurisdictional fact, and is not, therefore, waived by the submission of the cause without motion to strike. Box et al. v. Southern Railway Co., supra; Edinburgh-American L. M. Co. v. Canterbury, 169 Ala. 444,53 So. 823; Hartselle  Co. v. Wilhite et al., 3 Ala. App. 612,57 So. 129.
The judgment of the lower court is affirmed.
Affirmed.